Order entered December 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00051-CV

                        WINSTON ACQUISITION CORP, Appellant

                                               V.

                      BLUE VALLEY APARTMENTS, INC, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-01373

                                           ORDER
       We GRANT appellant’s December 2, 2013 second motion to extend time to file

appellant’s reply brief and ORDER appellant to file its reply brief no later than January 6, 2014.

Appellant is cautioned that no further extensions will be granted absent exigent circumstances.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE